DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:
Claim 18 recites the limitation “each of the nozzles” in lines 2-3.  It appears the claim should recite “each of the plurality of nozzles” in order to maintain consistency with “a plurality of the nozzles” recited in Claim 18, lines 1-2.
Claim 18 recites the limitation “one of the chamber outlets” in line 3.  It appears the claim should recite “one of the plurality of chamber outlets” in order to maintain consistency with “a plurality of chamber outlets” recited in Claim 18, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18, 20-21, 27-31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “enhancing the acoustic field” in line 6 as well as the limitation “the enhanced acoustic field” in line 11.  The term “enhancing” and “enhanced” are relative terms which renders the claim indefinite. The term “enhancing” and “enhanced” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the limitation “a plurality of the chamber outlets” in line 3.  Claim 14, line 6 recites “a chamber outlet.”  It is unclear if “a plurality of the chamber outlets” encompasses the chamber outlet recited in Claim 14, line 6 or if “a plurality of the chamber outlet refers to different chamber outlets.  Furthermore, Claim 18, line 3 recites “the chamber outlets” (plural).  There is insufficient antecedent basis for multiple chamber outlets as Claim 14, line 6 only recites a singular “chamber outlet.”
Claim 29 recites the limitation “other cell types” in line 2.  It is unclear what reads on “other cell types.”
Clarification is required.
Claims 15-17, 20-21, 27-28, 30-31, and 34 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 20, 27-28, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding Claim 14, Foresti et al. discloses a method of acoustophoretic printing (‘600, Page 14, lines 21-22).  The method comprises generating an acoustic field of wavelength ƛ by an emitter (emitter 1 disposed at a first end of chamber 7) (‘600, Page 4, lines 23-31) at a first end of an acoustic chamber (chamber 7) (‘600, Page 10, lines 1-11) fully or partially enclosed by sound reflecting walls (reflector 2) (‘600, Page 18, lines 24-31).  The acoustic field interacts with the sound reflecting walls and travels through the acoustic chamber and “enhances” the acoustic field in a chamber outlet at a second end of the acoustic chamber (‘600, Page 10, lines 1-11).  Foresti et al. also teaches the emitter being positioned a distance from the reflector (‘600, Page 8, lines 1-6).  Since the emitter does not occupy the entirety of the acoustic chamber from the first end to the second end, there is necessarily a distance between the chamber outlet and the emitter by a distance dx
Regarding Claim 20, Foresti et al. discloses the nozzle axis having an angle between the printing axis and the nozzle axis between 0° and 90° (‘600, Page 9, lines 1-7), which reads on the claimed radial position of the nozzle opening in the chamber outlet changing with respect to a longitudinal axis thereof during delivery of the ink thereby altering a trajectory of the predetermined volume of the ink.
Regarding Claim 27, Foresti et al. discloses the ink being polymer solutions (‘600, Page 25, lines 1-4) or the ink being hydrogels (‘600, Page 25, lines 6-8) or the ink being a colloid (‘600, Page 3, line 34) (’600, Page 4, line 1).
Regarding Claim 28, Foresti et al. discloses the ink comprising a biocompatible material (hydrogel bioinks) (‘600, Page 25, lines 6-8).  It is noted that the limitations “a synthetic or naturally derived biocompatible material” encompasses all biocompatible materials since all biocompatible materials are either synthetic or naturally derived.
Regarding Claim 31, Foresti et al. discloses the ink comprising an electrically conductive material (eutectic gallium-indium alloy) (‘600, Page 24, lines 23-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019).
Regarding Claim 15, Foresti et al. is silent regarding the chamber outlet comprising a cross sectional area A and a height Hh where π/4(0.01)2/ƛ2≤A≤π/4(0.2)2/ƛ2 and 0.30ƛ≤Hh≤0.60ƛ or 0.80ƛ≤Hh≤1.0ƛ.  However, Foresti et al. discloses the chamber outlet comprising a cross sectional area A with a constant radius (‘600, Page 21, lines 24-28).  Limitations relating to the size of the chamber outlet is not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The mere scaling up of a prior art process capable of being scaled up if such were the case would not establish patentability in a claim to an old process so scaled in view of In re Rinehart,
Regarding Claim 21, Foresti et al. discloses a substrate disposed outside the acoustic chamber and facing the chamber outlet wherein the substrate (frame) moves relative to the chamber outlet (‘600, Page 13, lines 26-32).
Foresti et al. is silent regarding the substrate moving relative to the chamber outlet at a speed of 0.1 mm/s to 1 m/s.  However, differences in speed at which the substrate moves relative to the chamber outlet will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such speed at which the substrate moves relative to the chamber outlet is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation in view of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05.II.A.).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019) as applied to claim 14 above in view of Barbet et al. US 2017/0028721.
Regarding Claim 16, Foresti et al. is silent regarding the acoustic field comprising a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet.
Barbet et al. discloses a method of acoustic printing comprising delivering an ink into a nozzle (‘721, Paragraph [0193] and [0198]).  The acoustic field comprising a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet (‘721, Paragraph [0128] and [0167]).
Both Foresti et al. and Barbet et al. are directed towards the same field of endeavor of methods of acoustic based printing comprising delivering an ink into a nozzle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and adjust the acoustic field to have a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet as taught by Barbet et al. based upon the resonance frequency and velocity of the acoustic waves (‘721, Paragraph [0167]).
Regarding Claim 17, Foresti et al. is silent regarding a plurality of velocity antinodes between the first end and the second end of the acoustic chamber.
Barbet et al. discloses a method of acoustic printing comprising delivering an ink into a nozzle (‘721, Paragraph [0193] and [0198]).  The acoustic field comprising a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet (‘721, Paragraph [0128] and [0167]).
Both Foresti et al. and Barbet et al. are directed towards the same field of endeavor of methods of acoustic based printing comprising delivering an ink into a nozzle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and adjust the acoustic field to have a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet as taught by Barbet et al. based upon the resonance frequency and velocity of the acoustic waves (‘721, Paragraph [0167]).
Further regarding Claim 17, Foresti et al. modified with Barbet et al. is silent regarding a plurality of velocity antinodes between the first end and the second end of the acoustic chamber.  However, the mere duplication of parts has no patentable In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Regarding Claim 18, Foresti et al. discloses a plurality of the nozzles in the acoustic chamber (‘600, Page 12, lines 27-30) (‘600, Page 23, lines 14-18) and a plurality of chamber outlets (primary chamber and reflectorless chamber) (‘600, Page 20, lines 1-7).  Each of the nozzles has a nozzle outlet projecting into one of the chamber outlets (‘600, Page 12, lines 27-30).  Although Foresti et al. modified with Barbet et al. does not explicitly teach each of the chamber outlets being positioned adjacent to a velocity antinode, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and adjust the acoustic field to have a velocity antinode at the second end of the acoustic chamber adjacent to the chamber outlet as taught by Barbet et al. based upon the resonance frequency and velocity of the acoustic waves (‘721, Paragraph [0167]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019) as applied to claim 14 above in view of Harvey et al. US 6,422,690 (cited on Information Disclosure Statement filed April 22, 2019).
Regarding Claim 20, Foresti et al. discloses a radial position of the nozzle opening in the chamber outlet changing with respect to a longitudinal axis thereof during delivery of the ink thereby altering a trajectory of the predetermined volume of the ink.  However, in the event that it can be argued that Foresti et al. does not necessarily teach a radial position of the nozzle opening in the chamber outlet changing with respect to a longitudinal axis thereof during delivery of the ink thereby altering a trajectory of the 
Both Foresti et al. and Harvey et al. are directed towards the same field of endeavor of methods of acoustic based printing by delivering an ink into a nozzle.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and change a radial position of the nozzle opening in the chamber outlet with respect to a longitudinal axis thereof during delivery of the ink thereby altering a trajectory of the predetermined volume of the ink as taught by Harvey et al. in order to adjust the size of the ink droplet ejected.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019) as applied to claim 28 above in view of Tran US 2016/0367358.
Regarding Claim 29, Foresti et al. is silent regarding the ink including human cells derived from stem cells.
Tran discloses stem cells printed onto substrates by ink jet printing (‘358, Paragraph [0099]) using acoustic devices (‘358, Paragraph [0056]).
Both Foresti et al. and Tran are directed towards the same field of endeavor of methods of printing using ink.  It would have been obvious to one of ordinary skill in the prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Tran teaches using stem cells for printing.
Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Foresti et al. WO 2015/110600 (cited on Information Disclosure Statement filed April 22, 2019) as applied to claim 14 above in view of Ream et al. US 2007/0231425.
Regarding Claim 30, Foresti et al. is silent regarding the ink comprising a drug or other pharmaceutical drug.
Ream et al. discloses a method of acoustic printing (‘425, Paragraph [0090]) comprising dosing a pharmaceutical or a drug onto a substrate (‘425, Paragraph [0122]).
Both Foresti et al. and Ream et al. are directed towards the same field of endeavor of methods of acoustic based printing of an ink.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and utilize an ink comprising a drug or other pharmaceutical agent as taught by Ream et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp.,
Regarding Claim 34, Foresti et al. is silent regarding the ink comprising a food product.
Ream et al. discloses a method of acoustic printing (‘425, Paragraph [0090]) comprising dosing an edible food ink (‘425, Paragraphs [0095] and [0097]-[0098]).
Both Foresti et al. and Ream et al. are directed towards the same field of endeavor of methods of acoustic based printing of an ink.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Foresti et al. and utilize an edible ink comprising a food product as taught by Ream et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Ream et al. teaches it was known and conventional to utilize an edible ink comprising a food product.

Response to Arguments
Examiner notes that Claims 14, 20, 27-28, and 31 are currently rejected under 35 USC 102(a)(2) whereas the previous Office Action rejected Claims 14-15 and 35 under 35 USC 102(a)(1).  Therefore, a Non-Final Office Action has been issued herein as a result of the changes in the grounds of rejection.
Examiner notes that new Claims Objections and rejections to 35 USC 112(b) have been made.
Applicant's arguments filed September 9, 2020 with respect to the rejections to 35 USC 102(a)(2) of Claim 14 have been fully considered but they are not persuasive.
Applicant argues on Pages 4-5 of the Remarks that independent Claim 14 requires that the chamber outlet is spaced apart from the emitter by a distance dx in a direction normal to a longitudinal axis of the emitter.  Applicant contends that Foresti ‘600 provides no teaching or suggestion to position the chamber outlet 9 a distance from the emitter in a direction normal to the longitudinal axis of the emitter 1.
Examiner argues Foresti et al. teaches the emitter being positioned a distance from the reflector (‘600, Page 8, lines 1-6).  Since the emitter does not occupy the entirety of the acoustic chamber from the first end to the second end, there is necessarily a distance between the chamber outlet and the emitter by a distance dx in a direction normal to a longitudinal axis of the emitter.  It is also noted that the claim does not specify any particular distance between the chamber outlet and the emitter and that any distance that separates the chamber outlet from the emitter reads on this limitation.  Therefore, this argument is not found persuasive.
Applicant argues on Page 6 of the Remarks that Foresti ‘600 does not recognize how the geometry and dimensions of the acoustic chamber influences the location of velocity antinodes and provides no reason or motivation that would lead one of ordinary skill in the art to position the chamber outlet a distance dx from the emitter in a direction normal to the longitudinal axis of the emitter.
Examiner first notes that Claim 14 does not require any velocity antinodes.  Claim 16 recites the presence of velocity antinodes.  It is noted that Claim 16 is rejected over a combination of Foresti ‘600 modified with Barbet et al. under 35 USC 103(a).  Furthermore, Foresti et al. teaches the emitter being positioned a distance from the reflector (‘600, Page 8, lines 1-6).  Since the emitter does not occupy the entirety of the x in a direction normal to a longitudinal axis of the emitter.  It is also noted that the claim does not specify any particular distance between the chamber outlet and the emitter and that any distance that separates the chamber outlet from the emitter reads on this limitation.  Therefore, this argument is not found persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson US 2015/0118692 discloses the use of negative acoustic contrast elastomeric particles used in foods and inks (‘692, Paragraph [0007]).
Shitara et al. US 2014/0097267 discloses a nozzle ejecting droplets at a location corresponding to the antinode of the standing wave (‘267, Paragraph [0083]).
Ishikawa US 2007/0085867 discloses multiple nozzles disposed closely to the antinode portion where the amplitude is the greatest (‘867, Paragraph [0102]) wherein the nozzles positioned in the vicinity of the antinodes are vibrated at the antiphase (‘867, Paragraph [0107]).
Murphy et al. US 2015/0037445 discloses bioinks comprising human cells (‘445, Paragraph [0214]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792